DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/28/2021 has been entered. Claims 1,4-6,11-13 and 15 have been amended. Claims 2-3,7 and 14 have been canceled in this amendment. No new claim has been added in this amendment. Claims 1,4-6,11-13 and 15 are still pending in this application, with claims 1 and 15 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the drawings of the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1 and 15 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Specification
The disclosure is objected to because of the following informalities:
All the acronyms in Paragraph 4 of the published application should be expanded when it is introduced first time
Appropriate correction is required.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
In claim 1, line 12, the limitation “wherein the modified rule is sent from the CP to UP” is not in-line with the rest of the steps of the method claimed as per the Fig.10A of the published application. As per the Fig.10A, the modified rule is sent from the UP to CP
In claim 15, line 17, the limitation “wherein the modified rule is sent from the CP to UP” is not in-line with the rest of the steps of the method claimed as per the Fig.10A of the published 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,4-6,9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2020/0178109 A1, hereinafter referred to as “Fang”) in view of Liu (US 2019/0116517 Al, hereinafter referred to as “Liu”) and further in view of ZTE (R3-174413-IDS, hereinafter referred to as “ZTE”).

Regarding claims 1 and 15, Fang discloses a method for modifying, by a central unit (CU) of a base station (BS) (Fang Fig.1 The CU of the base station includes control and user plane entities), a quality of service (QoS) flow to data radio bearer (DRB) mapping rule in a wireless communication system (Fang Fig.13 The wireless communication system), the method comprising: 
modifying the QoS flow to DRB mapping rule (Fang Para[0051-52] The control plane remaps (i.e. modify) the relationship of QoS flow to the DRB and sends the update message to the user plane. It would have been extremely obvious in the art to use the update message as modification of the rule); wherein the CU includes a central unit-control plane (CU-CP) and at least one central unit-user plane (CU-UP) (Fang Fig.1 Para[0032] The base station has CU which is further divided into CU-CP and CU-UP), wherein the modified QoS flow to DRB mapping rule is transmitted from the CU-CP to the at least one CU-UP (Fang Fig.4 Ref:3.2 Para[0062] The control plane of the base station sends the response message to the user plane with the mapping relationship).
Fang does not explicitly disclose determining whether or not the modified QoS flow to DRB mapping rule is related to reflective mapping based on a reflective QoS flow to DRB mapping indication (RDI).

However, Liu from the same field of invention clearly discloses determining whether or not the modified QoS flow to DRB mapping rule is related to reflective mapping based on a reflective QoS flow to DRB mapping indication (RDI) (Liu Fig.4,5 Ref:412,530B Para[0089] The RQoS indication bit (i.e. RDI) is set to indicate reflective QoS operation. When the SDF (i.e. flow mapping) changes, the network doesn’t set the RQoS. The UPF determines reflective QoS operation from the set RQoS indication bit).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang to have the feature of “determining whether or not the modified QoS flow to DRB mapping rule is related to reflective mapping based on a reflective QoS flow to DRB mapping indication (RDI)” as taught by Liu. The suggestion/motivation would have been to provide flexible and efficient QoS control mechanism (Liu Para[0002]).
Fang in view of Liu does not explicitly disclose based on the determination that the modified QoS flow to DRB 
However, ZTE from the same field of invention clearly discloses when it is determined that the modified QoS flow to DRB mapping rule is not related to the reflective mapping (ZTE Proposal:3,4 When UP can’t find the information for a QoS flow (i.e. no mapping exists for a QFI, the packet with QFI is not for AS or NAS reflective) for a received DL packet, the UP makes a decision of QoS flow to DRB mapping and informs the CP. For the reflective mapping, the reflective bit is included in the SDAP header and mapping exists in the UP), transmitting the modified QoS flow to DRB mapping rule to a user equipment (UE) (ZTE Proposal:4,4  The CP configures the UE via RRC for the newly received information (i.e. modified mapping)); wherein when it is determined that the modified QoS flow to DRB mapping rule is related to the reflective mapping, the modified QoS flow to DRB mapping rule is not transmitted to (ZTE Page:3 Para-5, The reflective bit in the SDAP header is used to determine reflective flow and the UP generates/sends the packet to the UE without QFI if the mapping is reflective).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang and Liu to have the feature of “based on the determination that the modified QoS flow to DRB mapping rule is not related to the reflective mapping, transmitting the modified QoS flow to DRB mapping rule to a user equipment (UE), wherein based on the determination that the modified QoS flow to DRB mapping rule is related to the reflective mapping, the modified QoS flow to DRB mapping rule is not transmitted to the UE” as taught by ZTE. The suggestion/motivation would have been to let the UP make decision of QoS flow to DRB mapping and the configuration of DRB (ZTE Page:3).

Specifically for claim 15, Fang discloses a device that includes a transceiver (Fang Fig.12 Ref:1215 Para[0084]), a (Fang Fig.12 Ref:1210 Para[0084]) and memory (Fang Fig.12 Ref:1205 Para[0084]).
Regarding claim 4, Fang in view of Liu and ZTE discloses the method and the base station as explained above for Claim 1. Fang further discloses wherein the CU-CP is a logical node hosting a radio resource control (RRC) and the control plane part of a packet data convergence protocol (PDCP) protocol of the CU, and wherein the at least one CU-UP is a logical node hosting the user plane part of the PDCP protocol and a service data adaptation protocol (SDAP) protocol of the CU. (Fang Para[0030,0032] The 5G base station includes SDAP layer above PDCP layer. The Control plane includes RRC and PDCP layers where user plane on the other hand includes PDCP layer).
Regarding claim 5, Fang in view of Liu and ZTE discloses the method and the base station as explained above for Claim 1. Fang further discloses wherein information for modifying the QoS flow to DRB mapping rule is transmitted from the at least one CU-UP to the CU-CP (Fang Fig.4 Ref:3.1 Para[0061] The user plane of the base station sends a request for the mapping of the QoS flow and the DRB where the QFI (i.e. information) of the QoS flow is included in the request).
Regarding claim 6, Fang in view of Liu and ZTE discloses the method and the base station as explained above for Claim 1. Fang further discloses wherein the QoS flow to DRB mapping rule is modified by the CU-CP based on the information (Fang Fig.4 Ref:3.2 Para[0062] The control plane of the base station determines the mapping relationship using the QFI).
Regarding claim 9, Fang in view of Liu and ZTE discloses the method and the base station as explained above for Claim 1. Fang further discloses wherein the QoS flow to DRB mapping rule is modified by the CU-CP based on the at least one QoS flow (Fang Fig.7 Ref:702 Para[0077] The QoS event (i.e. mapping modification) triggered by the remapping between QoS flows and radio resources at the control plane. The QoS event includes receiving a notification about adding of a QoS flow).





Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Liu, ZTE and further in view of TURTINEN et al. (US 2020/0053592 A1, hereinafter referred to as “Turtinen”).

Regarding claim 8, Fang in view of Liu and ZTE discloses the method and the base station as explained above for Claim 1. Fang in view of Liu and ZTE does not explicitly disclose wherein the information includes at least one QoS flow which does not satisfy QoS requirement.
However, Turtinen from a similar field of invention discloses wherein the information includes at least one QoS flow which does not satisfy QoS requirement (Turtinen Fig.4 Para[0089-90] The gNB decides to add the new dedicated bearer when it receives the request from the UE for the new QoS flow. The new QoS flow requirements are above or below certain threshold. See Para[0083-84]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang, Liu and ZTE to have the feature of “wherein the information Turtinen. The suggestion/motivation would have been to reduce DRB buffer delay or queuing delay (Turtinen Para[0084]).



Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Liu, ZTE and further in view of Yang (WO 2018/009340 Al, hereinafter “Yang”).

Regarding claim 10, Fang in view of Liu and ZTE discloses the method and the base station as explained above for Claim 1. Fang in view of Liu and ZTE does not explicitly disclose wherein the modified QoS flow to DRB mapping rule is transmitted to the UE via a distributed unit (DU) of the BS.
However, Yang from a similar field of invention discloses wherein the modified QoS flow to DRB mapping rule is transmitted to the UE via a distributed unit (DU) of the BS (Yang Fig.5 Ref:20 Para[0057,0064] The DU sends RRC connection reconfiguration message after receiving a DL RRC message transfer message. The message contains UE context setup or modify information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang, Liu and ZTE to have the feature of “wherein the modified QoS flow to DRB mapping rule is transmitted to the UE via a distributed unit (DU) of the BS” as taught by Yang. The suggestion/motivation would have been to enable the functions of the base station to be separated into a CU-CP, CU-UP and DU (Yang Para[0021]).

Regarding claim 11, Fang in view of Liu and ZTE discloses the method and the base station as explained above for Claim 1. Fang in view of Liu and ZTE does not explicitly disclose wherein the modified QoS flow to DRB mapping rule is transmitted to the DU by being included in a downlink radio resource control (DL RRC) message transfer message.
However, Yang from a similar field of invention discloses wherein the modified QoS flow to DRB mapping rule (Yang Fig.5 Ref:20 Para[0057,0064] The DU sends RRC connection reconfiguration message after receiving a DL RRC message transfer message. The message contains UE context setup or modify information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang, Liu and ZTE to have the feature of “wherein the modified QoS flow to DRB mapping rule is transmitted to the DU by being included in a downlink radio resource control (DL RRC) message transfer message” as taught by Yang. The suggestion/motivation would have been to enable the functions of the base station to be separated into a CU-CP, CU-UP and DU (Yang Para[0021]).

Regarding claim 12, Fang in view of Liu and ZTE discloses the method and the base station as explained above for Claim 1. Fang in view of Liu and ZTE does not explicitly disclose wherein the modified QoS flow to DRB 
However, Yang from a similar field of invention discloses wherein the modified QoS flow to DRB mapping rule is transmitted to the UE by being included in a radio resource control (RRC) reconfiguration message (Yang Fig.5 Ref:21 Para[0057,0064] The DU sends RRC connection reconfiguration message. The message contains UE context setup or modify information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang, Liu and ZTE to have the feature of “wherein the modified QoS flow to DRB mapping rule is transmitted to the UE by being included in a radio resource control (RRC) reconfiguration message” as taught by Yang. The suggestion/motivation would have been to enable the functions of the base station to be separated into a CU-CP, CU-UP and DU (Yang Para[0021]).

Regarding claim 13, Fang in view of Liu and ZTE discloses the method and the base station as explained Fang further discloses wherein the CU is a logical node hosting radio resource control (RRC), service data adaptation protocol (SDAP) and packet data convergence protocol (PDCP) protocols of the BS (Fang Para[0030,0032] The 5G base station includes SDAP layer above PDCP layer. The Control plane includes RRC and PDCP/SDAP layers). Fang in view of Liu and ZTE does not explicitly disclose wherein the DU is a logical node hosting radio link control (RLC), media access control (MAC) and physical (PHY) layers of the BS.
However, Yang from a similar field of invention discloses wherein the DU is a logical node hosting radio link control (RLC), media access control (MAC) and physical (PHY) layers of the BS (Yang Fig.1 Para[0029] The DU contains RLC, PHY and MAC layers. The CU contains RRC and PDCP layers).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fang, Liu and ZTE to have the feature of “wherein the DU is a logical node hosting radio link control (RLC), media access control (MAC) and physical (PHY) layers of the BS” as taught by Yang. The suggestion/motivation would have been to enable the functions of the base station to be separated into a CU-CP, CU-UP and DU (Yang Para[0021]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0357076 to Han (Paragraphs:100-108).
2.	U.S. Patent Application Publication No. 2018/0324631 to Jheng (Paragraphs:103-104).
3.	U.S. Patent Application Publication No. 2018/0234876 to Wang (Paragraphs:187-189).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415